NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1



                United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                                Submitted June 22, 2018*
                                 Decided June 29, 2018

                                         Before

                       FRANK H. EASTERBROOK, Circuit Judge

                       AMY C. BARRETT, Circuit Judge

                       MICHAEL B. BRENNAN, Circuit Judge

No. 16-3188

VINCENT RAYGOZA,                                Appeal from the United States District
     Plaintiff-Appellant,                       Court for the Central District of Illinois.

      v.                                        No. 14-1406

WEXFORD HEALTH SOURCES, INC.,                   James E. Shadid,
et al.,                                         Chief Judge.
        Defendants-Appellees.

                                       ORDER

      Vincent Raygoza’s lawsuit against prison medical staff was dismissed with
prejudice as a sanction for his uncooperative behavior during his deposition. Raygoza
now appeals the denial of his latest postjudgment motion seeking to reopen the case.
Because the district judge acted reasonably in denying the motion, we affirm.

      * We have agreed to decide this case without oral argument because the appeal is
frivolous. See FED. R. APP. P. 34(a)(2)(A). Because this appeal is frivolous, it counts as
one of Raygoza’s allotted “strikes” under the Prison Litigation Reform Act. See 28 U.S.C.
§ 1915(g).
No. 16-3188                                                                            Page 2



       Raygoza sued Wexford Health Sources, a private company that provides medical
care in Illinois prisons, and three of its doctors for deliberate indifference in treating his
inguinal hernia. Two days before his scheduled deposition, Raygoza asked not to be
deposed without first obtaining recruited counsel. On the morning of the deposition,
the court denied that request and warned him that he could be sanctioned if he refused
to be deposed. Raygoza sat for—but acted unruly during—the deposition: he refused to
answer many questions and responded to others with rambling, irrelevant narratives.

        Based on his refusal to answer questions during the deposition, the defendants
then moved to have Raygoza sanctioned under Federal Rule of Civil Procedure 37(b)(2)
and sought dismissal of the suit as a sanction. Raygoza responded that he had not
prepared for the deposition, which he assumed would be postponed until his pending
motion was resolved; that he had refused to answer many questions because they were
leading or irrelevant; and that counsel had bullied him during the questioning. The
district judge determined that sanctions were warranted under the circumstances:
Raygoza had a history of violating court orders, had been warned about possible
sanctions, had refused nonetheless to answer legitimate questions, and had prejudiced
the defendants with his uncooperative behavior. Raygoza filed four motions, all styled
differently, that asked the court to reconsider its decision to close the case, but the court
denied all of them. We later dismissed Raygoza’s appeal from the underlying sanctions
order because he did not pay the docketing fee. Raygoza v. Wexford Health Sources, Inc.,
No. 16-1858 (7th Cir. dismissed July 11, 2016).

       After that appeal’s dismissal, Raygoza again moved the district court to reopen
the case. He contended that he had been sufficiently cooperative during his deposition
and that he had been unprepared because he thought the deposition would not
proceed. The judge saw no basis for reopening and denied the motion.

       Raygoza now appeals from the denial of his last postjudgment motion. His brief
is barebones, but we can discern one general argument—that the district court erred in
granting the motion for sanctions because the defendants did not specify how they had
been prejudiced by his deposition testimony.

       The court acted well within its discretion in denying Raygoza’s motion. Because
he filed the motion more than 28 days after entry of final judgment, the motion is
treated as arising under Federal Rule of Civil Procedure 60(b). Banks v. Chi. Bd. of Educ.,
750 F.3d 663, 666 (7th Cir. 2014). When an appeal is timely only as to the denial of a
No. 16-3188                                                                       Page 3

Rule 60(b) motion, we may not review the correctness of the underlying judgment—as
Raygoza asks us to do here by challenging the district court’s imposition of sanctions.
See Gleason v. Jansen, 888 F.3d 847, 851–52 (7th Cir. 2018). Moreover, Raygoza has not
described any “exceptional circumstances” warranting relief, as Rule 60(b) requires.
Eskridge v. Cook Cty., 577 F.3d 806, 809 (7th Cir. 2009).

                                                                            AFFIRMED